Citation Nr: 1213438	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from July 1952 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an August 2010 Board remand that determined that the issue of entitlement to a TDIU rating was raised during the Veteran's previously appealed increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a May 2011 decision, the Board denied the Veteran's claim for entitlement to a TDIU rating.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2011 order granted the parties' joint motion for remand, vacating the Board's May 2011 decision and remanding the case for compliance with the terms of the joint motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board is remanding this appeal pursuant to the August 2011 Court order.  The Board observes in the August 2011 joint motion the parties agreed that the Board failed to provide an adequate statement of reasons or bases to support its May 2011 decision.  The joint motion specifically states that the Board did not discuss the Veteran's educational level or any other vocational training completed by the Veteran.  The parties further agreed that the Board also did not explain the type of work that the Veteran could perform when considering his educational background, vocational training, and prior work history in conjunction with his service-connected disabilities, including his low back disability.  

The August 2011 joint motion further states that although the Board noted that the Veteran's service-connected disabilities, alone, did not preclude him from engaging in substantially gainful employment, the Board did not determine whether the Veteran was actually capable of securing and following a substantially gainful occupation in any sort of capacity.  The joint motion also maintains that the Board did not consider whether a particular job was realistically within the physical and mental capabilities of the Veteran.  The joint motion specifically notes that the Veteran had been found disabled for Social Security Administration (SSA) purposes due to his low back disability.  

The Veteran is currently service-connected for a low back disability (rated 60 percent); tinnitus (rated 10 percent); and bilateral hearing loss (rated 0 percent).  Therefore, the minimum percentage requirements for a TDIU rating set forth in 38 C.F.R. § 4.16 (a) (2011) are not met.  

The Veteran was last afforded a VA spine examination in December 2010.  There is a notation that the Veteran's claims file was reviewed.  The diagnoses were lumbar spine stenosis at L4-L5 with left-sided root compression and neuropathy, and marked degenerative loss at L5-S1.  The examiner commented that the Veteran's service-connected lumbar disability was less likely as not to render him unable to seek or follow a gainful occupation.  The examiner indicated that the lumbar spine disability could be fixed and that the Veteran could seek an occupation that required the use of his upper extremities.  

The Board notes that a subsequent February 2012 individual unemployability assessment from a private vocational consultant reflects that the Veteran's entire claims file was reviewed.  The vocational consultant reported that he spoke with the Veteran in February 2012 for slightly over an hour in order to obtain relevant vocational information.  As to a conclusion, the vocational consultant indicated that based on his review of the entire claims file, his direct vocational assessment, and his understanding of the record as a whole, it was his opinion that it was at least as likely as not that the Veteran had been unable to secure or follow any substantially gainful occupation since at least February 2000 due solely to his service-connected lumbar spine disability.  

The Board observes that even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, as in this case, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, as noted above, a private vocational consultant has recently opined that the Veteran's service-connected low back disability was the primary reason that has been unable to secure or follow any substantially gainful occupation.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  ld.  In this case, the RO did not submit the Veteran's claim for entitlement to a TDIU rating to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded so that, if not rendered moot, the RO can do so.  

In light of the August 2011 joint motion, as well as the evidence of record, the Board also finds that the Veteran should also be afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether all of his service-connected disabilities, to  include his service-connected low back disability, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  The Board is of the view that such an examination is necessary.  38 C.F.R. § 3.159 (2011).  Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The claims folder must be provided to and reviewed by the examiner.  The examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must acknowledge and discuss the February 2012 individual unemployability assessment from the private vocational consultant.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

2.  Thereafter, if the schedular requirements set forth in 38 C.F.R. § 4.16(a) are not met, refer his TDIU rating claim to Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation.  Then readjudicate the claim for entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

